DETAILED ACTION
This Office Action is in response to the amendment filed September 21, 2021 for the above identified patent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, the newly amended limitation “can be” fails to further define the invention.  Specifically, claim 5 does not specifically require the flexible bearing as having one of two-point contact bearing, a three-point contact bearing, or a four-point contact bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA).
Kiyosawa teaches a flexspline (3) and a wave generator (41) for a harmonic gear drive, wherein an outer surface of the assembly has teeth, an inner surface of the assembly has a hole and a groove (Fig. 1) connected with a drive shaft, the teeth of the outer surface is configured to generate a periodic elastic deformed wave according to a deformed regularity, the assembly comprises an irregular-shaped ring flexible bearing (42) having at least one irregular-shaped ring (421), a rolling element (423) is embedded between two rings, at least one of the two rings embedding the rolling element is an irregular-shaped ring, and the irregular-shaped ring flexible bearing is an outer ring is matched with an irregular-shaped inner ring to form an irregular-shaped inner ring flexible bearing; and the irregular-shaped ring differs from a standard bearing ring having a tooth-free inner surface, a tooth-free outer surface, and a shape of a circle in cross section.
Kiyosawa illustrates the balls being spaced at regular intervals, but does not specifically teach a cage for maintaining the spacing of the balls.  However, it was well known in the bearing art to use a cage to maintain the spacing of bearing balls.  For example, Figure 2 of AAPA illustrates a cage (24) used to maintain spacing between bearing balls.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the bearing balls of Kiyosawa with a cage, as taught by AAPA, motivation being to maintain the spacing between the balls.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA), as applied to claim 1 above, and further in view of Murden (USP 2,142,477).
Kiyosawa illustrates an irregular-shaped outer ring (3, which is considered irregular-shaped because it is formed with teeth on an outer surface and is not shaped as a circle when assembled onto the irregular-shaped inner ring) is matched with an irregular-shaped inner ring (421) to form an irregular-shaped double ring flexible bearing; an inner surface of the irregular-shaped outer ring has a raceway, an outer surface of the irregular-shaped outer ring has teeth, the irregular-shaped outer ring is a flexible ring, the irregular-shaped inner ring is a cam (4) which has a raceway (421) on its outer surface, the irregular-shaped inner ring is a rigid shaft. 
Kiyosawa does not disclose the shape of the raceway is an ellipse in cross section for a double-wave drive.  It was known in the art to configure a raceway as an ellipse in cross section. For example, Murden teaches a ball bearing having a raceway shaped as an ellipse (Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to form the raceway of Kiyosawa with a shape of an ellipse in cross section, as taught by Murden, motivation being to provide an efficient bearing having an increased operating life.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA), as applied to claim 1 above, and further in view of Kawaguchi et al. (USPub 2007/0196039).
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.  Applicant argues “the content and purpose of application do not overlap…”  It is acknowledged that the Kiyosawa reference is concerned with how balls are inserted into a raceway groove of a wave generator.  Kiyosawa may not be focused on an irregular-shaped ring of a flexible bearing, but teaches each structural limitation recited in instant claim 1.  An apparatus claim must define over the prior art in terms of structure and not its function or intended purpose.

With respect to claim 5, the newly amended limitation “can be” does not specifically require the flexible bearing as having one of two-point contact bearing, a three-point contact bearing, or a four-point contact bearing.
With respect to claim 7, Figures 3 and 4 of Kiyosawa illustrate the grooved raceway crossed by a normal plane vertical to a tangent line to a corresponding point of a bottom of the grooved raceway includes the corresponding point and has a shape of a single arc.  Alternatively, Murden teaches a ball bearing having a raceway shaped as an ellipse (Fig. 5).    
With respect to claims 10 and 11, Kawaguchi teaches forming a bearing ring from carburized steel and subjected to heat treatment such as carbonitriding treatment, and bearing balls formed of high carbon chromium bearing steel.    
In view of the foregoing, the claims stand rejected as failing to structurally define over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658